 


109 HCON 213 IH: Expressing the sense of Congress concerning the vital role of Medicare in the health care system of our Nation over the last 40 years.
U.S. House of Representatives
2005-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 213 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2005 
Mr. Dingell (for himself, Mr. Rangel, Mr. Stark, Mr. Brown of Ohio, Mr. Lewis of Georgia, Mr. Doggett, Mr. Thompson of California, Mr. Emanuel, Mr. Waxman, Mr. Pallone, Mr. Strickland, Ms. DeGette, Mrs. Capps, Mr. Allen, Mr. Davis of Florida, Ms. Baldwin, Ms. Pelosi, Mr. Gonzalez, Mr. Davis of Illinois, Mrs. Christensen, Mr. McDermott, Mr. Obey, Mr. Lantos, Mr. Schiff, Ms. Watson, Ms. Norton, Mr. Farr, Mr. Gutierrez, Ms. Kaptur, Mr. Boucher, Mr. Engel, Mrs. Maloney, Mr. Payne, Mr. McGovern, Mr. Moran of Virginia, Mr. Meek of Florida, Mr. Berman, Ms. Matsui, Mr. Jefferson, Mr. Davis of Tennessee, Ms. Roybal-Allard, Mr. Oberstar, Mr. Udall of Colorado, Mr. McNulty, Ms. Wasserman Schultz, Mr. Carnahan, Mr. Bishop of Georgia, Mr. Kildee, Mr. Levin, Mr. George Miller of California, Mr. Larson of Connecticut, Mr. Skelton, Mr. Cardin, Mr. Ross, Ms. Bordallo, Mr. Frank of Massachusetts, Mr. Holden, Mr. Menendez, Ms. Zoe Lofgren of California, Ms. Linda T. Sánchez of California, Mr. Michaud, Mr. Lynch, Mr. Van Hollen, Mr. Moore of Kansas, Mr. Reyes, Mr. Ackerman, Mr. Grijalva, Mr. Filner, Mr. Kennedy of Rhode Island, Mr. Ortiz, Mr. Meehan, Mr. Stupak, Ms. Kilpatrick of Michigan, Mr. Nadler, Ms. Lee, Mrs. Jones of Ohio, Mr. Kucinich, Mr. Spratt, Mr. Marshall, Mr. Al Green of Texas, Mr. Scott of Virginia, Mr. Etheridge, Mr. Cleaver, Mr. Ryan of Ohio, Mr. Costello, Ms. Harman, Mr. Dicks, Mr. Pomeroy, Mr. Tanner, and Ms. Solis) submitted the following concurrent resolution; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress concerning the vital role of Medicare in the health care system of our Nation over the last 40 years. 
 
Whereas Medicare was signed into law by President Lyndon B. Johnson in Independence, Missouri, on July 30, 1965, as title XVIII of the Social Security Act; 
Whereas Medicare was created to provide health insurance to the elderly in part because only about half of the elderly population had health insurance; 
Whereas Medicare continues to achieve its purpose of improving health and financial security for Medicare beneficiaries by assuring access to affordable health care and contributing to the significant decrease in the poverty rate among the elderly, which has fallen from nearly 30 percent in 1966 to approximately 10 percent in 2002; 
Whereas Medicare played a fundamental role, together with the Civil Rights Act of 1964, in desegregating the American health care system by assuring access to care, regardless of race or age; 
Whereas Medicare has contributed to improvements in life expectancy for persons over 65 years of age; 
Whereas Medicare began with 19 million beneficiaries, and since then has provided for health care services for approximately 105 million beneficiaries over the last 40 years; 
Whereas Medicare today provides comprehensive health insurance for nearly 42 million Americans, which includes more than 35 million senior citizens and 6 million people under 65 years of age who are permanently disabled, and by 2030 the number of Americans who will rely on Medicare for their health care is expected to reach 78 million, which is nearly double the number today; 
Whereas Medicare ensures coverage along a continuum of health care settings such as inpatient hospital care, physician and outpatient hospital care, and other post-hospitalization benefits such as home health care, skilled nursing facility services, and hospice care; 
Whereas Medicare has evolved over time to help beneficiaries maintain health, prevent disease and injury, and to provide better benefits, including more preventive care, such that Medicare, which covered about 42 percent of expenditures for the elderly in 1968, covered approximately 55 percent of expenditures by 1997; 
Whereas Medicare serves a diverse population of beneficiaries with complex health care needs—71 percent of beneficiaries have two or more chronic health conditions, 29 percent are in fair to poor health, and 23 percent have cognitive impairments; 
Whereas many who depend upon Medicare have modest incomes and assets—a majority of Medicare beneficiaries have incomes below 200 percent of the Federal poverty level—$19,140 for individuals and $25,660 for married couples in 2005—and 48 percent of non-institutionalized Medicare beneficiaries have assets below $10,000; 
Whereas Medicare provides health insurance for nearly 6 million individuals under the age of 65 who live with disabilities or illnesses such as multiple sclerosis, spinal cord injuries, depression, and HIV/AIDS, and who are more likely than those who are elderly to be in poor health and be unable to live independently and perform basic activities of daily living; 
Whereas Medicare provides health insurance coverage for nearly one-in-five adult women in the United States and plays an especially important role in assuring access to health care for older women who have lower average annual incomes than men of the same age (average difference in income being $14,000) and fewer resources to pay for health care services; 
Whereas Medicare covers important preventive and health maintenance services, including vaccinations, prostate and mammography screening, bone mass measurement, and glaucoma screening; 
Whereas Medicare has achieved its major purpose of providing access for the elderly and individuals with disabilities to needed health care such that nearly 98 percent of elderly adults report that they have access to needed health care; 
Whereas elderly Medicare beneficiaries are more satisfied with their coverage than privately insured nonelderly adults that Medicare beneficiaries are more likely to rate their health insurance coverage as very good or excellent and to report they were very satisfied with the care they received; 
Whereas Medicare is a remarkably efficient program, with administrative costs that average less than 2 percent of expenditures compared to about 12 percent in private plans and average per capita cost increases below those of the private sector, further highlighting its efficiency; and 
Whereas the Medicare provider standards, such as those for hospital certification and nursing home quality, as well as its support of graduate medical education, have greatly improved the quality and safety of health care provided to all Americans; Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)for the past 40 years, Medicare has made significant medical, social, and economic contributions to our Nation;  
(2)the access to care provided by Medicare has changed the course of health outcomes for the elderly and those with disabilities, preventing physical deterioration and preventing more individuals from slipping into poverty;  
(3)the program standards set under Medicare have brought social benefits such as quality certification and oversight of medical facilities to the benefit of all Americans; and 
(4)Congress must continue to support and strengthen this vital Federal health insurance program that guarantees all Medicare beneficiaries affordable quality health care that meets their needs. 
 
